DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed March 1, 2022.  
REASONS FOR ALLOWANCE
2.	Claims 1-4 and 7-12 are allowable over the references of record for at least the following reasons:
	Claims 1 and 8:  the airfoil surface having a concave side surface and a convex side surface opposite to the concave side surface . . . wherein the heated pressurized air is ejected on both the convex and concave side surfaces.  
	The closest prior art is the Huang reference.  The Huang reference fails to disclose all of the features of the amended independent claims.  Furthermore, none of the located reference teach or suggest the airfoil surface having a concave side surface and a convex side surface opposite to the concave side surface . . . wherein the heated pressurized air is ejected on both the convex and concave side surfaces.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747